Name: Commission Regulation (EEC) No 2910/79 of 21 December 1979 correcting Regulation (EEC) No 2825/79 in respect of the security for malt
 Type: Regulation
 Subject Matter: civil law;  tariff policy;  foodstuff
 Date Published: nan

 No L 326/30 Official Journal of the European Communities 22. 12. 79 COMMISSION REGULATION (EEC) No 2910/79 of 21 December 1979 correcting Regulation (EEC) No 2825/79 in respect of the security for malt THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ( ! ), as last amended by Regulation (EEC) No 1 547/79 (2), and in particular Article 12 (2) thereof, Whereas Commission Regulation (EEC) No 2825/79 of 14 December 1979 (3) fixed the security for malt ; whereas verification has shown that the securities were fixed in error in units of account and were not converted into ECU ; whereas the said Regulation must therefore be corrrected ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 In Article 1 (4) of Regulation (EEC) No 2825/79, the amounts of 25 and 20 units of account are hereby replaced by 30 and 24 ECU respectively. Article 2 This Regulation shall enter into force on 22 December 1979 . It shall apply with effect from 16 December 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1979 . For the Commission Finn GUNDELACH Vice-President (M OJ No L 281 , 1 . 11 . 1975, p. 1 . (2 ) OJ No L 188 , 26 . 7 . 1979, p . 1 . 3 ) OJ No L 320, 15 . 12 . 1979, p . 41 .